Trumbull App. No. 89-T-4210. Upon consideration of the motion for stay of execution of death sentence pending the exhaustion of state post-conviction proceedings, and it appearing from the motion that a petition for post-conviction relief has been filed by appellant with the Trumbull County Common Pleas Court,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before courts of this state have been exhausted.